Citation Nr: 1117089	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for right foot disability claimed as a result of VA medical treatment.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active service from July 1963 to July 1965.

This case arises to the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied compensation under 38 U.S.C.A. § 1151 for right foot and low back disabilities, claimed to have been caused by VA medical treatment.  During a May 2005 hearing, the Veteran withdrew the appeal for compensation for a low back disability. 

In September 2008, the Board remanded the case for development.  In June 2009, the Board denied the claim.  In a December 2010 order, however, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional right foot disability due to multiple VA surgeries.  These VA surgeries were performed in July 1997, January 1998, March 2002, April 2004, and March 2006.  

The RO received the § 1151 claim in July 2003.  For claims filed on or after October 1, 1997, a claimant may show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp 2010); 38 C.F.R. § 3.361 (2010); VAOPGCPREC 40-97.


In pertinent part, 38 C.F.R. § 3.361 provides as follows:

   To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).
   
   To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).
   
   Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In December 2006, the Veteran testified before the undersigned Veterans Law Judge that the claim focuses on the first and third VA surgeries.  He testified that a doctor examined his foot and opined that at least one of the VA surgeries was performed incorrectly.  

The first VA surgery report, in July 1997, demonstrates that the Veteran experienced "severe pain R little toe bone" prior to surgery.  A VA surgeon attempted to relieve that pain.  Each successive surgery report notes an attempt to relieve the pain. 

In July 2007, a VA physician examined the Veteran and concluded that "[t]he Veteran's right foot condition is not caused by or the result of carelessness, negligence, lack of proper skill, error in judgement [sic] or similar instance of fault on the part of the VA or event not reasonably foreseeable from the July 1997, January 1998, March 2002, April 2004, and March 2006 VAMC surgeries."  The physician noted that the Veteran "currently has chronic pain in his right foot due to a nerve that is entrapped in scar tissue that resulted from prior surgery."  The physician noted, "the Veteran underwent removal of a supernumerary digit on his right foot in 1963 [during active service].  He developed pain in the right foot and underwent bony resection of the 5th metatarsal head in July 1997." 

The VA physician further noted that "[h]e continued to have pain and then underwent a neurectomy along the lateral aspect of the 5th metatarsal in January 1998."  "...the pain continued and he underwent another surgery for syndactyly of the right 4th and 5th digits in March 2002."  "...[h]e continued to have pain and had his right 5th digit amputated in April 2004."  "...[t]he pain continued to persist and in March 2006 the nerve to the fifth digit amputation site was removed."  

The physician noted that, "[r]eview of the c-file did not reveal any evidence of carelessness, negligence, lack of proper skill, error in judgement [sic] or similar instance of fault on the part of the VA related to these surgeries."  The physician further explained, "[t]he Veteran did not get the wanted outcome, relief of pain, from these surgeries, but the development of scar tissue following a surgical procedure is a known potential result."  The scar tissue, "resulted in entrapment of the nerve and the resulting neuralgia."  "This is a known potential complication of these surgeries that can occur without being due to carelessness, negligence, lack of proper skill or errors in judgment."

The Veteran has argued that the third VA surgery caused a "hammer toe," that resulted in a fourth surgery, which amputated the little toe.  In turn, the fourth surgery was performed improperly, and consequently, a fifth surgery was necessary.  The fifth surgery attempted to remedy chronic pain caused by entrapped nerves as a residual of the toe amputation.

In its December 2010 memorandum decision, the Court noted that the Secretary of VA conceded in his brief that a July 2007 VA medical opinion was inadequate.  In particular, the medical expert failed to discuss a noted "iatrogenic" deformity of the right little toe that had been caused by the failed second surgery (iatrogenic means resulting from the activity of physicians, Dorland's Illustrated Medical Dictionary 815 (28th ed. 1994)).  The medical expert also failed to discuss a failed syndactyly (fusing of adjacent digits).  The Secretary of VA also conceded that the Board failed to develop the Veteran's testimony, which would entail obtaining an opinion from Dr. G., a VA podiatrist, whose notes indicate that the April 2004 surgery (surgery # 4) was to remedy a failed syndactyly.  

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the Montgomery VA Medical Center to obtain an addendum opinion from Dr. G, the VA podiatrist who, in a June 30, 2004, podiatry treatment report, noted a right 5th toe amputation for a "prior failed attempt at syndactylism" (see claims files, Vol 2).  The claims file should be made available to the physician for review of the pertinent evidence.  The physician is asked to answer the following:

I.  Is it at least as likely as not (50 percent or greater possibility) that the "prior failed attempt at syndactylism" caused additional disability?

II.  If the answer above is "yes", then is it at least as likely as not that in performing the prior failed attempt at syndactylism, VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

III.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  If the physician is not available, a qualified substitute may be used.  

2.  After the above action has been accomplished VA should make arrangements with the Montgomery VA Medical Center for an addendum opinion of Dr. B, the VA physician who, in a July 30, 2007, podiatry examination report and opinion, found no carelessness, negligence, lack of proper skill, error in judgment, or similar fault on VA's part, nor did the physician find that the event was not reasonably foreseeable.  The physician is asked to review the pertinent medical history with attention to January, February, and April 2001 treatment reports by Dr. A, a VA podiatrist who noted "iatrogenic" fifth digit deformity, secondary to surgery (see claims files, Vol 2).  The claims file should be made available to the physician for review of the pertinent evidence.  The physician is asked to answer the following:

I.  Is it at least as likely as not (50 percent or greater possibility) that the noted "iatrogenic" fifth digit deformity, secondary to surgery, represents an additional disability?

II.  If the answer above is "yes", then is it at least as likely as not that in performing the procedure that caused a 5th digit deformity, VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

III.  If the answer to question I above is "yes," but the answer to question II above is "no," then is it at least as likely as not that the development of the iatrogenic 5th digit deformity is an event not reasonably foreseeable?  

IV.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  If the physician is not available, a qualified substitute may be used.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the pending claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


